Title: 1782 November 25. Monday.
From: Adams, John
To: 


       Dr. F., Mr. J. and myself at 11. met at Mr. Oswalds Lodgings.
       Mr. Stratchey told Us, he had been to London and waited personally on every one of the Kings Cabinet Council, and had communicated the last Propositions to them. They every one of them, unanimously condemned that respecting the Tories, so that that unhappy Affair stuck as he foresaw and foretold that it would.
       The Affair of the Fishery too was somewhat altered. They could not admit Us to dry, on the Shores of Nova Scotia, nor to fish within three Leagues of the Coast, nor within fifteen Leagues of the Coast of Cape Breton.
       The Boundary they did not approve. They thought it too extended, too vast a Country, but they would not make a difficulty.
       That if these Terms were not admitted, the whole Affair must be thrown into Parliament, where every Man would be for insisting on Restitution, to the Refugees.
       He talked about excepting a few by Name of the most obnoxious of the Refugees.
       I could not help observing that the Ideas respecting the Fishery appeared to me to come piping hot from Versailles. I quoted to them the Words of our Treaty with France, in which the indefinite and exclusive Right, to the Fishery on the Western Side of Newfoundland, was secured against Us, According to the true Construction of the Treaties of Utrecht and Paris. I shewed them the 12 and 13 Articles of the Treaty of Utrecht, by which the French were admitted to Fish from Cape Bona Vista to Cape Rich.
       I related to them the manner in which the Cod and Haddock come into the Rivers, Harbours, Creeks, and up to the very Wharfs on all the northern Coast of America, in the Spring in the month of April, so that you have nothing to do, but step into a Boat, and bring in a parcel of Fish in a few Hours. But that in May, they begin to withdraw. We have a saying at Boston that when the Blossoms fall the Haddock begin to crawl, i.e. to move out into deep Water, so that in Summer you must go out some distance to fish. At Newfoundland it was the same. The fish in March or April, were inshore, in all the Creeks, Bays, and Harbours, i.e. within 3 Leagues of the Coasts or Shores of Newfoundland and Nova Scotia. That neither French nor English could go from Europe and arrive early enough for the first Fare. That our Vessells could, being so much nearer, an Advantage which God and Nature had put into our hands. But that this Advantage of ours, had ever been an Advantage to England, because our fish had been sold in Spain and Portugal for Gold and Silver, and that Gold and Silver sent to London for Manufactures. That this would be the Course again. That France foresaw it, and wished to deprive England of it, by perswading her, to deprive Us of it. That it would be a Master Stroke of Policy, if She could succeed, but England must be compleatly the Dupe, before She could succeed.
       There were 3 Lights in which it might be viewed. 1. as a Nursery of Seamen. 2 as a Source of Profit. 3. as a Source of Contention. As a Nursery of Seamen, did England consider Us as worse Ennemies than France. Had She rather France should have the Seamen than America. The French Marine was nearer and more menacing than ours. As a Source of Profit, had England rather France should supply the Marketts of Lisbon and Cadiz, with Fish and take the Gold And Silver than We. France would never spend any of that Money in London, We should spend it all very nearly. As a Source of Contention, how could We restrain our Fishermen, the boldest Men alive, from fishing in prohibited Places. How could our Men see the French admitted to fish and themselves excluded by the English; it would then be a Cause of Disputes, and such Seeds France might wish to sow.
       
       —That I wished for 2 hours Conversation on the Subject with one of the Kings Council, if I did not convince him he was undesignedly betraying the Interest of his Sovereign, I was mistaken. Stratchey said perhaps I would put down some Observations in Writing upon it. I said, with all my heart, provided I had the Approbation of my Colleagues. But I could do nothing of the Kind, without submitting it, to their Judgments, and that whatever I had said or should say, upon the Subject however strongly I might express myself, was always to be understood with Submission to my Colleagues. I shewed them Capt. Coffins Letter and gave them his Character. His Words are,
       “Our Fishermen from Boston, Salem, Newbury, Marblehead, Cape Ann, Cape Cod and Nantucket, have frequently gone out on the Fisheries, to the Streights of Bell Isle, North Part of Newfoundland, and the banks adjacent thereto, there to continue the whole Season, and have made Use of the North Part of Newfoundland, the Bradore Labrador Coast in the Streights of Bell Isle, to cure their Fish, which they have taken in and about those Coasts. I have known several Instances of Vessells going there to load in the Fall of the Year, with the Fish taken and cured at those Places for Spain, Portugal and &c. I was once concerned in a Voyage of that kind myself and speak from my own Knowledge.
       “From Cape Sable, to the Isle of Sable and so on to the Banks of Newfoundland, are a Chain of Banks, extending all along the Coast, and almost adjoining each other, and are those Banks where our Fishermen go for the first Fare, in the early Part of the Season. Their second Fare is on the Banks of Newfoundland, where they continue to Fish till prevented by the tempestuous and boisterous Winds, which prevail in the Fall of the Year on that Coast. Their third and last Fare is generally made near the Coast of Cape Sables or Banks adjoining thereto, where they are not only relieved from those boisterous Gales, but have an Asylum to fly to in Case of Emergency, as that Coast is lined, from the head of Cape Sable to Hallifax, with most excellent Harbours.
       “The Sea Cow Fishery was before the present War, carried on to Great Advantage, particularly from Nantucket and Cape Cod, in and about the River St. Laurence, at the Islands of St. Johns and Anticoste, Bay of Shalers Chaleurs and the Magdalene Islands, which were the most noted of all for that Fishery. This Oil has the Preference to all other except Sperma Coeti.”
       Mr. Jay desired to know, whether Mr. Oswald had now Power to conclude and sign with Us?
       
       Stratchey said he had absolutely.
       Mr. Jay desired to know if the Propositions now delivered Us were their Ultimatum. Stratchey seemed loth to answer, but at last said No.
       —We agreed these were good Signs of Sincerity.
       Bancroft came in this Evening and said, it was reported that a Courier had arrived from Mr. Rayneval in London, and that after it, the C. de Vergennes told the King, that he had the Peace in his Pocket. That he was now Master of the Peace.
      